Citation Nr: 1021579	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  10-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the Veteran's erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had verified active service from May 1953 to 
August 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, established service connection for erectile 
dysfunction; assigned an initial noncompensable evaluation 
for that disability; and effectuated the award as of January 
23, 2008.  In May 2010, the Veteran submitted a Motion to 
Advance on the Docket.  In June 2010, the Board granted the 
Veteran's motion.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
erectile dysfunction.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
disability evaluation for the Veteran's erectile dysfunction.  
The Veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities are the same regardless of how 
the issue is styled.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's erectile dysfunction has not been shown to be 
manifested by penile deformity.  It has necessitated the use 
of a penile implant.  




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
Veteran's erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.20, 4.115b, 
Diagnostic Code 7522 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  VA informed the Veteran 
how to substantiate his claim for service connection in March 
2008, and provided general notice of how ratings and 
effective dates are assigned.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Since this appeal stems from an 
initial grant of service connection, VA had no further duty 
to notify once service connection was granted.

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded a VA 
examination for compensation purposes.  The examination 
report is of record.  There remains no issue as to the 
substantial completeness of the Veteran's claim.  All 
relevant facts have been developed to the extent possible. 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met as set forth above.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


I.	 Historical Review

In May 2008, the RO established service connection for 
erectile dysfunction; assigned a noncompensable evaluation 
for that disability; and effectuated the award as of January 
23, 2008.  


II.	 Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  The rating schedule 
does not specifically address erectile dysfunction.  In such 
situations, it is permissible to evaluate the Veteran's 
service-connected disorder under provisions of the schedule 
which pertain to a closely related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (2009).  
The Board finds that the Veteran's service-connected erectile 
dysfunction is most closely analogous to a penile deformity 
as the disabilities are manifested by similar impairment.  
Deformity of the penis with loss of erectile power warrants 
assignment of a 20 percent evaluation.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2009).  In every instance where the 
rating schedule does not provide a noncompensable evaluation 
for a diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  

At the December 2009 VA examination for compensation 
purposes, the Veteran complained that he could not use his 
penile implant "since I don't have the strength in my left 
hand to pump up the implant."  The examiner observed that 
the Veteran had a "normal penis exam."  The doctor 
commented that:

He is status post implantation of a 
genitourinary penile prosthesis on 
2/20/07, 15 cm Ultrex cylinders, 3 cm 
rear tip extenders, and 65 cc reservoir 
placed through the left hand side with a 
good cosmetic result.  He is just not 
utilizing it, stating that his wife has 
problems at the moment.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran advances that an initial compensable evaluation is 
warranted for his erectile dysfunction.  The Veteran has been 
afforded a penile implant for his erectile dysfunction.  He 
has reported to VA medical personnel that he does not employ 
the device due to either his left hand weakness or his 
spouse's problems.  On examination, the Veteran was not found 
to exhibit any current penile deformity.  The Veteran's 
penile implant was found to be with good cosmetic result.  In 
the absence of any current evidence of penile deformity, the 
record does not support assignment of a compensable schedular 
evaluation for the Veteran's erectile dysfunction.  The Board 
notes that the Veteran is in receipt of special monthly 
compensation for the loss of use of a creative organ.  

The Veteran's clinical findings fall directly within the 
criteria for a noncompensable evaluation under the provisions 
of 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2009).  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not required.  
38 C.F.R. § 3.321(b)(1) (2009).  Therefore, the Board 
concludes that an initial compensable evaluation for the 
Veteran's erectile dysfunction is not warranted at any time 
during the pendency of this appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


ORDER

An initial compensable evaluation for the Veteran's erectile 
dysfunction is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


